Title: From Thomas Jefferson to James Madison, 11 April 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Apr. 11. 05.
                  
                  Yours of the 5th. came to hand on the 8th. & I now return the papers it covered. Ferrand’s decree is serious & I have more hope of it’s being corrected by Tureau than by Buonaparte. I shall be with you by the middle of the next week, & therefore defer to verbal explanation every thing public. I shall leave my daughter in a state not immediately threatening nor yet clear of serious anxiety. a weakened stomach is the basis of her complaint, & great debility the consequence. she goes about however, is chearful, & keeping her sufferings to herself, her friends know their extent incidentally only. we have had two very fine rains within the last fortnight. the trees are all leaved here, but in the neighborhood generally only the poplar. our first Asparagus was Mar. 27. the 1st. Whippoorwill Apr. 2. the 1st. tick & the Dogwood blossoms on the 4th. my affectionate salutations to mrs Madison & yourself & assurances of cordial esteem & respect
                  
                     Th: Jefferson 
                     
                  
               